DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “processing unit”, “communication medium”, “alert unit”, and “mapping unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” or “medium” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-14  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: “alert unit”, “mapping unit”. Specifically while block diagrams are provided there is no 
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
“processing unit: processor (see paragraph 0063 of the specification as filed)
“communication medium”: wire or fiber (see paragraph 0034 of the specification as filed)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Due to the 112 f interpretation above, sufficient structure has not been provided for the limitations of the “alert unit” and “mapping unit” causing them to lack written description. Specifically it is not known if they are implemented as hardware, software or some combination. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “alert unit” and “mapping unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 10-13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 18-20 are rejected under 35 U.S.C. 101 as they are drawn to transitory media (i.e. signals, carrier waves, etc.).  While the applicants appear to be attempting to claim an article of manufacture which would qualify as one of the four statutory categories of invention, the applicants' language “computer readable medium,” covers both non-transitory computer readable storage media and transitory computer readable storage media, such as, signals (See MPEP 2111.01).  Signals are, per se, non-statutory embodiments.
The examiner notes that amending the claim language from “computer readable medium” to “non-transitory computer readable storage medium” or “computer readable storage medium where the medium is not a signal” would resolve the above 35 U.S.C. 101 issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Fiber Optic Sensors in Structural Health Monitoring” by López-Higuera et. al hereby referred to as López-Higuera NPL in view of Abuelsaad (US 2015/0025690).
Regarding claim 1: López-Higuera NPL discloses a system for determining a structural integrity comprising: 

a receiver configured to receive the signal (López-Higuera col 2 paragraph 1); and 
a processing unit configured to: 
determine a status of the element based on the received signal (López-Higuera pg. 591 (section V. C.) pg. 599 section C. pg. 600 col 2 paragraph 1); and 
determine an indicator of a structural integrity of a raised floor based on the determined status (López-Higuera pg. 591 (section V. C.) pg. 599 section C. pg. 600 col 2 paragraph 1).
López-Higuera NPL does not disclose that a raised floor comprising an array of stanchions and stringers, each stringer being supported at opposite ends by a respective pair of stanchions, the structures are pairs of stanchions and stringers in raised floors.
Abuelsaad discloses a smart floor containing sensor units for monitoring (Abuelsaad paragraph 0021) for use in a raised floor (Abuelsaad paragraph 0003). These floors contain a scaffolding system (Abuelsaad ref 98 which are the claimed stanchions and stringers) which are monitored by the sensor systems for deflections (Abuelsaad paragraph 0021 which are the claims status).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the structural monitoring system of López-Higuera in a raised floor such as that in Abuelsaad, since it is in a manager’s best interest to monitor the health of the structure (López-Higuera pg. 588 paragraph 3), and this health monitoring insures accurate control and logic for the raised floor structure (Abuelsaad paragraph 0021). Further the structures shown in Fig 9 and 18 of López-Higuera would simply be larger scale monitoring, which would be easily downsized from a full building to only the structure of a floor. 
Regarding claim 15: 
Regarding claim 18: Claim 18 recites a computer readable medium to do the method of claim 15 and therefore is rejected under the same grounds of claim 15 above. 
Regarding claim 4: López-Higuera and Abuelsaad disclose the limitations of claim 1 as described above. López-Higuera also discloses the status of comprises a degree of damage (López-Higuera pg. 591 (section V. C.) pg. 599 section C. pg. 600 col 2 paragraph 1).
Regarding claims 6, 16 and 19: López-Higuera and Abuelsaad disclose the limitations of claims 1, 15 and 18 as described above. López-Higuera also discloses the signal comprises an electrical signal (López-Higuera pg. 589, section II paragraph 1-2).
Regarding claim 7: López-Higuera and Abuelsaad disclose the limitations of claim 6 as described above. López-Higuera also discloses the electrical signal is transmitted by way of the stringer (López-Higuera pg. 589, section II paragraph 1-2, Fig 9, Fig 18).
Regarding claims 8, 17 and 20: López-Higuera and Abuelsaad disclose the limitations of claims 1, 15 and 18 as described above. López-Higuera also discloses comprising a communication medium coupled to the stringer, wherein the signal is transmitted by way of the communication medium (López-Higuera pg. 589, section II paragraph 1-2).
Regarding claim 9: López-Higuera and Abuelsaad disclose the limitations of claim 8 as described above. López-Higuera also discloses the communication medium comprises one of an optical fiber and an electrical wire (López-Higuera pg. 589, section II paragraph 1-2).
Regarding claim 13: López-Higuera and Abuelsaad disclose the limitations of claim 1 as described above. López-Higuera also discloses the processing unit comprises a mapping unit configured to map a grid network to the array of stringers and stanchions based on the determined status of each of the stringers, wherein the processing unit is further configured to determine an indicator of the structural integrity of the raised floor based on the grid network (López-Higuera fig 9 where a grid of fiber is shown and would be equivalent on the stringer structure in the combination of López-Higuera and Abuelsaad).
Regarding claim 14: López-Higuera and Abuelsaad disclose the limitations of claim 1 as described above. López-Higuera also discloses the transmitter and the receiver are located on the perimeter of the array of stringers and stanchions, wherein the transmitter and the receiver are located at each end of a stringer run (López-Higuera fig 9 where a grid of fiber is shown and would be equivalent on the stringer structure in the combination of López-Higuera and Abuelsaad).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 would be allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitation of “the receiver is configured to receive the signal only when the stringer is present”. Specifically while multiple references do disclose structural monitoring or the structure of a raised floor, no references contemplate the lack of a stringer based on signal detection and to do so would require impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896